Citation Nr: 0201096	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  98-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active duty from June 1990 to July 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from an October 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which in part granted service connection for 
dysthymia and assigned a 10 percent disability evaluation, 
effective August 16, 1996.  The veteran timely appealed the 
rating assigned.  The case was remanded by the Board in 
August 1999, and after completion of that development, the 
case has been returned to the Board.  

In an October 1993 VA Form 21-4138, Statement in Support of 
Claim, the veteran claimed a dental disability.  A deferred 
or confirmed rating action later that month referred the 
claim to a VA hospital.  It is unclear whether the veteran 
was seeking VA compensation or VA dental treatment and what, 
if any, resolution there was with respect to that claim.  In 
VA Form 21-4138 of February 1998 the veteran requested 
special monthly compensation for loss of muscle tissue in his 
right leg and for loss of teeth.  These matters are referred 
to the RO for appropriate consideration.  


FINDINGS OF FACTS

1.  Under the criteria in effect prior to November 7, 1996, 
the veteran's service-connected psychiatric disorder did not 
produce more than mild social and industrial impairment.  

2.  Under the criteria in effect as of November 7, 1996, the 
veteran's service-connected psychiatric disorder is 
manifested by depression, continued emotional numbing, and 
only some sleep impairment but there is no memory impairment 
or significant decrease in work efficiency, and his symptoms 
are well controlled without medication or treatment.  
CONCLUSION OF LAW

An evaluation in excess of 10 percent for dysthymia is not 
warranted.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001);	 
38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.129, 4.130, 
Diagnostic Code 9405 (1996); and since November 7, 1996, and 
38 C.F.R. §§ 4.126(a), 4.127 Diagnostic Code 9433 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case presently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished.  All relevant 
facts have been properly developed.  The March 1998 statement 
of the case (SOC) and supplemental statements of the case 
(SSOC) of February 1999 and August 2001 advised the appellant 
of the pertinent law and regulations as well as the bases of 
the decisions on the issue on appeal.  Also, by reciting the 
applicable law and regulations notice was given of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim. 

The reports of VA examinations and a social and industrial 
survey are on file and provide sufficient information to 
adjudicate the claim.  It is also apparent from the record 
that the veteran had not received any psychiatric treatment, 
VA or non-VA, in recent years, although he has received 
marital counseling.  Nevertheless, VA outpatient treatment 
(VAOPT) records from 1997 to April 2000 have been associated 
with the claim file.  

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Accordingly, the Board finds that the 
notification and duty-to-assist provisions mandated by VCAA 
have essentially been satisfied in this case and that the 
appellant is not prejudiced by a lack of initial RO 
adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from service-connected disorders.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Consideration of 
factors wholly outside the rating criteria constitute error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 
(1994).  Evaluation of disabilities based upon manifestations 
not resulting from service-connected disease or injury is 
prohibited.  38 C.F.R. § 4.14 (2001).  When there is a 
question as to which of two evaluations to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. 
§ 4.7 (2001).  Not all disabilities will show all the 
specified rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21. 

The schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996, after 
the effective date assigned for the initial award of the 10 
percent disability rating and, thus, during the course of 
this appeal.  Thus, both the old and the new rating criteria 
are applicable.  Generally see Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

The criteria for rating dysthymia in effect prior to November 
7, 1996, under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9405 
for a dysthymic disorder, provide when the criteria for a 30 
percent rating are not met but there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment, a 10 percent rating is warranted.  A 
30 percent evaluation was warranted when there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Definite, for a 30 percent rating 
under the old rating criteria, means "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93, 59 
Fed. Reg. 4753 (1994). 

When evaluating a mental disorder, consideration is given to 
the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (1996).  When evaluating the level of disability 
from a mental disorder, consideration will be given to the 
extent of social impairment, but an evaluation shall not be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1996).  

Under the criteria which became effective November 7, 1996, 
when evaluating a mental disorder consideration will be given 
to the frequency, severity, and duration of symptoms, the 
length of remissions and capacity for adjustment during that 
time.  The evaluation will be based on all evidence of record 
and not solely an examiner's assessment of the level of 
disability.  38 C.F.R. § 4.126(a).  While social impairment 
is considered, a rating will not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  
Neurologic deficits or other impairments stemming from the 
same etiology (e.g., a head injury) shall be rated 
separately, for combination with the rating for the disorders 
above.  38 C.F.R. § 4.126(c).  

Under the revised rating criteria at 38 C.F.R. § 4.130, DC 
9433, dysthymia is rated under the general formula for rating 
mental disorders, the criteria for which are set forth at DC 
9440 and provide that occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent rating.  For a 30 percent 
evaluation there must be occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  

The November 1996 amendments to the Ratings Schedule also 
state that the nomenclature employed in the schedule is based 
upon the DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), which includes the Global Assessment of 
Functioning (GAF) scale.  See 38 C.F.R. § 4.130.  A GAF score 
of 51 to 60 indicates that the examinee has moderate symptoms 
or moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61 to 70 indicates that the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  

Background

On VA psychiatric examination in 1991, it was noted that the 
veteran had not had postservice psychiatric treatment or 
hospitalization and was not on any psychotropic medication.  
He was a full-time college student.  On objective evaluation, 
he was fully oriented and without any memory deficit but 
there was some clouding of sensorium.  There was no evidence 
of organic brain syndrome (OBS).  His judgment, reasoning, 
and insight were poor.  There was some subjective and 
objective evidence of depression but there was no thought 
disorder or psychotic depression.  His affect remained 
blunted and constricted.  The diagnosis was depression due to 
life circumstances with mild social and industrial 
impairment.  

On VA psychiatric examination in March 1993, it was noted 
that the veteran had had severe head trauma from an inservice 
accident.  One month prior to the examination he had dropped 
out of school to care for his father.  He complained of sleep 
disturbance but he was alert and oriented and in good contact 
with reality.  His stream of thought was slowed and his 
answers were at times tangential.  He appeared to be 
depressed.  He had no gross memory defect.  Psychological 
testing for organicity was recommended.  

On VA psychiatric examination in July 1994, the veteran 
complained of being easily distracted and thinking slowly.  
He had felt emotionally numb since the death of his father.  
He had been seeing a VA psychiatrist for 2 or 3 months and 
had been taking Prozac for about 4 weeks.  He was attending 
school full-time and also worked 18 hours weekly.  The 
examiner observed some psychomotor retardation and noted that 
the veteran spoke slowly.  He was alert, oriented, and 
without memory impairment.  There was no thought disorder and 
he denied auditory hallucinations as well as suicidal and 
homicidal ideation.  He complained of not feeling rested 
after sleeping.  The impression was that an organic mood 
disorder should be ruled out, and that the veteran was 
depressed.  Psychological testing was recommended.  

On VA psychiatric examination in October 1996 the veteran 
reported that since his inservice head trauma he had not 
wanted to have any feeling due to traumas he had experienced 
over time and was no longer aroused by things that used to 
arouse him.  He was not sure if this was due to his prior 
head trauma.  He had obtained a Bachelor of Arts degree in 
1996 and worked in a clerical position at a VA hospital.  He 
reported that muscle relaxants dulled his reaction time and 
made him drowsy.  On mental status examination he spoke 
slowly and had a somewhat blank look on his face.  He seemed 
to be concerned about his lack of feelings.  He was able to 
remember 3 out of 3 objects after 3 minutes.  He reported 
having impaired concentration.  He was fully oriented.  He 
had no hallucinations or delusions.  He had goal-directed 
thinking.  Speech was spontaneous.  Perception and judgment 
appeared to be good.  The diagnosis was a dysthymic disorder, 
and an organic mood disorder was to be ruled out.  His GAF 
score was 65.  The examiner opined that it was difficult to 
determine whether the veteran's depression was due to his 
past head trauma in the absence of psychological testing but 
it was also noted that the veteran had canceled his 
appointment for psychological testing.  

On VA psychiatric testing in May 1997 it was again noted that 
the veteran was employed by VA.  A social work intern had 
seen him in 1996 for marital counseling.  On mental status 
examination the veteran was pleasant and cooperative.  
Thought production and continuity were good.  Speech was 
goal-directed.  He was alert and fully oriented.  Memory was 
intact.  He could recall 3 out of 3 objects after 3 minutes 
and performed serial 7s with only one error.  His 
relationship to reality was good and he did not have a 
thought disorder.  His insight and judgment were fair to 
good.  His affect was flat and his appetite was stable.  The 
examiner felt the veteran had depression due to both life 
events and leg pain.  He had difficulty with depressed mood, 
hedonia, some psychomotor retardation, and decreased sleep.  
It was also reported that "[d]epression secondary to service 
connected disabilities is mild.  Social and industrial 
impairment."  He was competent.  The diagnosis was 
dysthymia.  His GAF score was 70.  The claims folder had been 
reviewed by the examiner.

In an October 1997 VA Form 21-4138, Statement in Support of 
Claim, the veteran reported that he had a nervous condition 
as well as muscle jerks and facial twitches but he stated 
that he had not claimed to have a problem with his memory.  
His tremors and spasms distracted him and, thus, impaired his 
concentration.  

On VA psychiatric examination in December 1998 it was again 
noted that the veteran was employed by VA.  He reported that 
his condition had worsened.  He had ceased taking medication 
in the past because it affected his stomach.  He had marital 
problems and felt stressed.  He was able to feel pleasure 
when things that were pleasing to him occurred.  He was on 
edge much of the time and did not feel that his wife provided 
emotional support.  He had a tendency to forget small things, 
which caused him to become aggravated.  He did not like to be 
judged by others, and felt that this happened often.  He 
continued to ruminate over past and present problems.  He 
complained of difficulty going to sleep because he ruminated 
about daily activities.  He was tense, often worried, and had 
low self-esteem.  His concentration was decreased, especially 
whenever he performed new activities.  He felt flustered 
because he was unable to better control his life situation.  

On mental status evaluation the veteran related complaints 
pertaining to his wife.  He appeared anxious and had poor eye 
contact.  He appeared to be worried and he hyperventilated.  
He appeared to be despondent.  He had no hallucinations or 
delusions.  Perception and judgment were fair.  He was 
oriented and had spontaneous and goal directed speech.  The 
diagnoses were a dysthymic disorder and a generalized anxiety 
disorder.  His GAF score was 55.  The examiner advised the 
veteran to seek assistance through marital counseling, 
because of tension in his marriage, and also suggested that 
medication might be helpful.  

On VA psychiatric examination in June 2000 the veteran's 
claim file was reviewed prior to the examination.  The 
veteran had had some difficulties in his 7-year marriage.  It 
was again noted that he veteran was employed by VA.  It was 
reported that at times he had difficulty following 
conversations but, nonetheless, was able to do his job.  He 
related becoming nervous and uptight at work.  He was not 
currently receiving any mental health treatment and had last 
received treatment in 1999 in the form of marital counseling.  
He was not taking psychotropic medication and had never been 
hospitalized for psychiatric treatment.  Reportedly, he had 
problems with long-term and short-term memory and at times 
was forgetful.  He had some suicidal ideation.  On mental 
status evaluation he was fully oriented and was not 
psychotic.  There was no evidence of a thought disorder, 
delusions, hallucinations, or mood swings.  His affect was 
somewhat flat and sad overall.  His speech and language were 
within normal limits.  His speech was intelligent and goal-
directed.  He answered all questions and was spontaneous in 
conversation.  He made good eye contact.  No memory deficit 
was detected and his concentration and attention span were 
within normal limits.  There was no evidence of panic attacks 
and he appeared to be mildly anxious.  He did not appear to 
have problems with impulse control.  He was competent.  He 
appeared to exhibit mild social and occupational impairment.  
He had some problems at his job but was able to functional 
effectively.  He had not missed any work.  The diagnosis was 
dysthymia secondary to chronic pain and loss of function.  
His GAF score was 65.  

A VA social and industrial survey was conducted in October 
2000.  The veteran provided the information and was believed 
to be reliable.  He seemed to desire to display an attitude 
of near complete peace about his life situation.  He seemed 
to have resigned himself to his lot in life and it did not 
appear that he desired to impress anyone.  He was cooperative 
and attempted to fully answer questions.  He was clean and 
calm, although perhaps a bit flat in affect.  He did not seem 
to overtly express any outstanding emotion.  His speech was 
clear but the content of his speech was somewhat difficult to 
comprehend.  He had a somewhat fatalistic attitude.  He 
stated that he suffered emotionally in response to the 
embarrassment of people asking him about his legs shaking.  
He reported being impaired in communicating because he 
responded slowly during a conversation.  He was not 
comfortable around crowds.  His employment history was 
reported and VA had employed him since 1995.  He reported 
that he did well in his job, had a good attendance record, 
and had no overt employment problem but he felt overlooked 
with regard to promotions and strongly felt that he had been 
treated unfairly.  He did not feel comfortable with the 
normal give and take of interpersonal social relations.  He 
did not socialize very much.  

The impression was that the veteran had rather serious 
problems related to social functioning.  Although the 
evaluator was not trained in neurology, the veteran appeared 
to suffer from residuals of a significant head injury.  His 
speech and demeanor were that of a mentally dull person but 
it was felt that the veteran was of average to above average 
intelligence.  He seemed to be overly taken with the power of 
words.  He was physically able to do office work and seemed 
sufficiently motivated to perform an acceptable level of 
work.  

In VA Form 21-4138 of August 2001 the veteran reported that 
he continued to be depressed and had received therapy and 
medication.  He also indicated that he had worked as a VA 
appeals clerk beginning in the year 2000 and not since 1995.  



Analysis

There is a distinction between a claim based on disagreement 
with an original rating awarded (where service connection is 
first granted and an initial rating, or varying rating levels 
over different time frames, is assigned) and a claim for an 
increased rating (not stemming from the initial grant of 
service connection).  Fenderson v. West, 12 Vet. App. 119 
(1999).  In an increased rating claim "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  On the other hand, the October 1997 
rating decision in this case that granted service connection 
for the psychiatric disorder at issue considered all the 
evidence of record in assigning the original disability 
rating.  Thus the principle in Francisco, Id., is not 
applicable in claims based on disagreement with the original 
rating awarded.  See Fenderson, 12 Vet. App. 119, 126 (1999).  

Moreover, with an initial rating, the RO can assign separate 
disability ratings for varying periods of time based on the 
facts found, a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. 119, 126 (1999).  For example, 
temporary total rating under 38 C.F.R. §§ 4.29 (based on 
hospitalization) and 4.30 (based on convalescence) (1999) may 
be terminated without application of 38 C.F.R. § 3.105(e) 
requiring notice and a delay in implementation of a proposed 
rating reduction. 

In this case, for the reasons and bases set forth below, 
there has not been a variation in the severity of the 
service-connected psychiatric disorder at issue sufficient to 
warrant assigning an evaluation in excess of 10 percent at 
any time.  In other words, there is no basis for the 
assignment of any staged ratings.  

Also, the Board notes that the veteran has made reference to 
spasms and facial tics in conjunction with his claim for an 
increased rating for his service-connected psychiatric 
disorder.  However, service connection for facial tics was 
denied by an unappealed rating action of September 1998.  
Thus, any facial tics are nonservice-connected disorder and 
may not be considered for the purpose of evaluating the 
service-connected psychiatric disorder since to do otherwise 
would be pyramiding which is prohibited.  See 38 C.F.R. 
§ 4.14.  Also, the Board observes that a separate 10 percent 
rating is assigned for residual brain trauma, as a residual 
of a head injury, under DCs 8045-9304 and, thus, the symptoms 
of headaches complained of in VA Form 21-4138 of August 2001, 
and compensated under the foregoing DCs, may not be 
considered for the purpose of evaluating the service-
connected psychiatric disorder.  

In evaluating the service-connected psychiatric disorder 
under the rating criteria in effect prior to November 7, 
1996, it is noted that the veteran had been either a full-
time student or was employed on a full-time basis.  There was 
evidence of depression, sleep disturbance, and some emotional 
numbing but no significant evidence of memory impairment.  He 
had received psychiatric treatment and medication for a 
relatively short period of time but there was no evidence of 
impairment in his orientation or contact with reality.  At 
the time of the 1991 VA psychiatric examination the 
impression was that he had mild social and industrial 
impairment and at the time of the October 1996 examination 
his GAF score was 65 which is consistent with mild 
impairment.  

Accordingly, under the criteria in effect prior to November 
7, 1996, an evaluation in excess of 10 percent is not 
warranted.  

Under the new rating criteria, the Board notes that the 
veteran has continued to be employed on a full-time basis 
with VA and although he feels that he has not received the 
recognition or promotions that he deserves, this subjective 
perception is not shown to be objectively true or due to the 
service-connected psychiatric disorder.  Moreover, while the 
veteran had undergone marital counseling in the past, he has 
not received any treatment, medication or therapy for his 
service-connected psychiatric disorder.  

The veteran's GAF scores from 1996 to 2000 have fluctuated 
between 55 and 70, but only the GAF on VA examination in 
December 1998 reflects moderate social and occupational 
impairment, whereas the other three scores reflect only mild 
impairment.  While he continues to demonstrate depression and 
emotional 
numbing, objectively his symptoms are not shown to have 
worsened, even if the veteran's self-perception is to the 
contrary.  For example, on VA examination in June 2000 the 
veteran complained of memory problems but no memory deficit 
was detected on examination.  Similarly, the veteran's self-
reporting of having "occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational task" is no 
more than a recitation, and indeed a quote, of the law and 
regulations as set forth in the March 1998 SOC.  

Accordingly, the evidence does not demonstrate that an 
increased rating is warranted under the new rating criteria.  

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to service-connected disability.  38 C.F.R. 
§ 3.321(b) (2001).  It is not shown by objective evidence 
that the service-connected psychiatric disorder presents an 
unusual or exceptional disability picture.  The Board finds 
no prejudice to the veteran in the RO's not having referred 
the case for extraschedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Brannon v. West, 12 Vet. 
App. 32, 35 (1998); and Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  


ORDER

An initial disability evaluation in excess of 10 percent for 
dysthymia is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

